DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-6, 8-11, 13-16, 18-19 have been amended. Claims 17 and 20 have been canceled. Claims 21-22 have been added. Claims 1-16, 18-19, 21-22 are currently pending in the application and have been examined.
Response to Amendment
The amendment filed on 02/04/2021 has been entered.
Response to Arguments
Claim Rejections 35 U.S.C. § 101:
	Applicant submits on page 15 of the remarks that claims 1, 13, and 18 are directed to patent eligible subject matter, do not recite any of the enumerated concepts of a mental process and do not recite an abstract idea. Examiner respectfully disagrees, under the analysis of claims under step 2A of the Alice framework these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations (See MPEP 2106.04(a)). According to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG), if a claim limitation under its broadest reasonable interpretation covers observations or evaluations then it falls within the “mental process” grouping of abstract ideas.
	Applicant submits on page 15 of the remarks that in contrast to the definition of the word abstract (provided by vocabulary.com), the claims recite physical and concrete elements. 
	Applicant submits on page 17 of the remarks that the claims integrate the abstract idea into a practical application. Examiner respectfully disagrees, the additional elements recited in the claims are cited in a very general sense performing a computer generic function of sending/receiving data and do not impose any meaningful limit on practicing the abstract idea. While the courts have not provided an explicit test for this consideration, MPEP 2106.04(a) and 2106.05(a) provide guidance, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement; second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. When looking at the specification, there is no explicit disclosure that the claimed invention would be recognized as improving technology. Therefore, the improvement is not to the technology but to the abstract idea.
Applicant submits on page 19 of the remarks that the claims recite an inventive concept. Examiner respectfully disagrees and notes that the additional elements recited in the claims do not amount to significantly more than the abstract idea and the claim as a whole do not amount to significantly more than the judicial exception. See MPEP § 2106.
Claim Rejections 35 U.S.C. § 103:
Applicant submits on page 23 of the remarks that Stapleton fails to disclose “using a set of compliance criteria to identify…(ii) users who engage in a second type of communication with the ERP system not requiring the one or more licenses, but who have been allocated a second type of license of the one or more licenses to access the ERP system, (iii) users who access a type of ERP client that does not require the one or more licenses to access,” as recited in claims 1, 13, and 18. Examiner notes that Stapleton discloses a set of user’s roles and assignments (i.e. compliance criteria) that is used to determine if the user can access the system or if the access should be prevented in at least [0137].
Applicant submits on page 23 of the remarks that Varadarajan fails to disclose “using a set of compliance criteria to identify…(v) users who have not accessed the ERP system in over a threshold time period” as recited in amended claims 1, 13 and 18. Examiner notes that Varadarajan discloses a system usage analysis that indicates if the user has logged in or not at predetermined times in at least [0045].
In response to applicant’s argument regarding the combination of references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Double Patenting
Claims 1-3, 7, 13-14, and 18-19 of this application are patentably indistinct from claims 1, 5, 7-9, 13, and 15-17 of Application No. 16/243,844. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, 13-14 and 18-19  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-9, 13, and 15-17 of copending Application No. 16/243,844 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 

Claims of Instant Application
Claims of Application No. 16/243,844 
as filled on 01/09/2019
1, 2, 13, 14, 18, 19
1, 9, 17
1, 2, 14, 19
5, 13
7
8, 16
3
7, 15


It is clear that all the elements of claims 1-3, 7, 13-14, and 18-19 of the instant application are to be found in the claims noted above in the claims of the co-pending application. The chart above maps claims containing similar subject matter as between the instant application and the noted copending application. One of ordinary skill in the art would have recognized the slight differences between the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences. The chart above maps claims of the instant application to corresponding claims of application 16/243,844 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language of the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of claim elements and therefore these claims are not patentably distinct from one another despite these slight differences.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-16, 18-19, 21-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-16, 18-19, 21-22, the independent claims (claims 1, 13 and 18) are directed, in part, to a system, a method and a computer readable medium that communicates with one or more of a plurality of enterprise resource planning (ERP) clients to access user-related data. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-12 are directed to a system which falls under the category of a machine, claims 13-17 are directed to a method comprising a series of steps which falls under the category of a process and claims 18-20 are directed to a computer readable medium, which falls under the category of an article of manufacture. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to communicating…with one or more of a plurality of enterprise resource planning (ERP) clients to access user-related data, wherein the remote network management platform is associated with a managed network, wherein the managed network contains an ERP system comprised of the plurality of ERP clients, wherein each ERP client is associated with one or more computing devices of the managed network on which ERP software is executable, wherein the managed network is granted a one or more licenses to access the ERP system and capabilities thereof, wherein the ERP system stores the user-related data, and wherein the user-related data contains a list of identifiers of individual users of the managed network who access the ERP system and the capabilities thereof; perform a discovery operation to obtain discovery data indicative of the one or more computing devices; using a set of compliance criteria to identify, within the user-related data, a set of users comprising (i) users who engage in a first type of communication with the ERP system without having been allocated a first type of license of the one or more licenses associated with the first type of communication, (ii) users who engage in a second type of communication with the ERP system not requiring the one or more licenses, but who have been allocated a second type of license of the one or more licenses to access the ERP system, (iii) users who access a type of ERP client that does not require the one or more licenses to access, (iv) users who are restricted from accessing the ERP system, and (v) users who have not accessed the ERP system in over a threshold time period; storing in memory an indication that identifies the set of users as a potential source of non- compliance with the one or more licenses granted to the managed network. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – “a system”; “a remote network management platform”; “a managed network”; “a computational instance”; “an enterprise resource planning (ERP) system”; “memory”;  “a software application executable on a computing device of a computational instance of a remote network management platform”; “a non-transitory computer-readable medium”. These additional elements are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1 and 2 and related text and [044-050] to understand that the invention may be implemented in a generic environment and the additional elements are just being applied as generic computer components; “Computing device 100 could be a client device (e.g., a device actively operated by a user), a server device (e.g., a device that provides computational services to client devices), or some other type of computational platform.”; “In this example, computing device 100 includes processor 102, memory 104, network interface 106, and an input / output unit 108, all of which may be coupled by a system bus 110 or a similar mechanism. In some embodiments, computing device 100 may include other components and/or peripheral devices (e.g., detachable storage, printers, and so on). Processor 102 may be one or more of any type of computer processing element, such as a central processing unit (CPU), a co-processor (e.g., a mathematics, graphics, or encryption co-processor), a digital signal processor (DSP), a network processor, and/or a form of integrated circuit or controller that performs processor operations. In some cases, processor 102 may be one or more single-core processors. In other cases, processor 102 may be one or more multi-core processors with multiple independent processing units. Processor 102 may also include register memory for temporarily storing instructions being executed and related data, as well as cache memory for temporarily storing recently used instructions and data. Memory 104 may be any form of computer-usable memory, including but not limited to random access memory (RAM), read-only memory (ROM), and non-volatile memory (e.g., flash memory, hard disk drives, solid state drives, compact discs (CDs), digital video discs (DVDs), and/or tape storage). Thus, memory 104 represents both main memory units, as well as long-term storage. Other types of memory may include biological memory.” “As shown in Figure 1, memory 104 may include firmware 104A, kernel 104B, and/or applications 104C. Firmware 104A may be program code used to boot or otherwise initiate some or all of computing device 100. Kernel 104B may be an operating system, including modules for memory management, scheduling and management of processes, input / output, and communication. Kernel 104B may also include device drivers that allow the operating system to communicate with the hardware modules (e.g., memory units, networking interfaces, ports, and busses), of computing device 100. Applications 104C may be one or more user-space software programs, such as web browsers or email clients, as well as any software libraries used by these programs. Memory 104 may also store data used by these and other programs and applications. Network interface 106 may take the form of one or more wireline interfaces, such as Ethernet (e.g., Fast Ethernet, Gigabit Ethernet, and so on). Network interface 106 may also support communication over one or more non-Ethernet media, such as coaxial cables or power lines, or over wide-area media, such as Synchronous Optical Networking (SONET) or digital subscriber line (DSL) technologies. Network interface 106 may additionally take the form of one or more wireless interfaces, such as IEEE 802.11 (Wifi), BLUETOOTH®, global positioning system (GPS), or a wide-area wireless interface. However, other forms of physical layer interfaces and other types of standard or proprietary communication protocols may be used over network interface 106. Furthermore, network interface 106 may comprise multiple physical interfaces. For instance, some embodiments of computing device 100 may include Ethernet, BLUETOOTH®, and Wifi interfaces.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-12, 14-16, 19, and 21-22 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claim(s) 1-9, 12, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. No. 2011/0066562 (hereinafter; Stapleton) in view of US Pub. No 2004/0260589 (hereinafter; Varadarajan).
Regarding claim 1, Stapleton discloses:
A system comprising: a remote network management platform associated with a managed network and containing a computational instance, wherein the managed network contains an enterprise resource planning (ERP) system comprised of a plurality of ERP clients, wherein each ERP client is associated with one or more computing devices of the managed network on which ERP software is executable, [e.g. Stapleton 0032 recites: “The CBBA subsystems 104-108 provide software that serves an exclusive mechanism to perform various predefined tasks on request of networked users; each subsystem also defines which of the users is permitted to perform tasks of that subsystem. As an example, CBBA subsystems may perform functions such as ERP.”]
and wherein the ERP system stores user-related data containing a list of identifiers of individual users of the managed network who access the ERP system and the capabilities thereof; [e.g. Stapleton 0037 recites: “Accordingly, one function of the roles/assignments 104b-108b is to indicate the necessary permission that a requesting user must have in order for the corresponding CBBA subsystem to perform the requested task 104c-108c.” Additionally; 0101-0111 recite: “step 704 may facilitate a number of reports and utilities, with the following serving as some examples: generating role reports., checking TCodes in menu and authorizations, comparing users' roles, listing roles assigned to a user, listing roles and transactions, checking role status, creating or modifying derived roles, counting authorizations for roles or users, analyzing owners, roles, and users, identifying transactions executed by users or roles.”]
communicate with one or more of the ERP clients to access the user-related data; [e.g. Stapleton 0034 recites: “Further, functions of an RTA in an SAP subsystem may be directly connected to SAP transactions such as Su01, SU10, profile generator (PFCG), user authorization transactions, and the like.” Further; 0037 recites: “Each CBBA subsystem 104-108 also includes a statement of roles and assignments, such as 104b-106b. Broadly, the roles and assignments specify which people can perform which of the tasks 104c-108c. A role is a collection of tasks that a person or job title is permitted to perform. There may also be composite roles, which are groups of single roles. Thus, the roles outline different collections of tasks in the respective subsystem 104-108, and the assignments indicate which people are assigned to which roles. The assignments may connect people to roles directly, or they may connect job titles to roles and, independent of that, connect people to job titles. Accordingly, one function of the roles/assignments 104b-108b is to indicate the necessary permission that a requesting user must have in order for the corresponding CBBA subsystem to perform the requested task 104c-108c.”]
use a set of compliance criteria to identify, within the user-related data, and based on the discovery data a set of users comprising (i) users who engage in a first type of communication with the ERP system without having been allocated a first type of license of the one or more licenses associated with the first type of communication, [e.g. Stapleton 0068 recites: “However, the subsystems 104-108 limit the conditions under which the tasks 104c-108c are performed according to the roles and assignments 104b-108b (i.e. compliance criteria). Thus, if a user of the subsystem 104 requests to perform one or more of the tasks 104c and the subsystem 104 determines that is outside the user's role 104b, the subsystem 104 prevents, terminates, or reports the performance of this task.”] (ii) users who engage in a second type of communication with the ERP system not requiring the one or more licenses, but who have been allocated a second type of license of the one or more licenses to access the ERP system, [e.g. Stapleton 0137 recites: “Nevertheless, it is still conceivable that roles could be defined in some situations that still present the potential for violating the guidelines 160. For example, due to mitigation controls (706), some otherwise prohibited transaction combinations are allowed, but it is desirable to have management monitor such transactions to make sure they never exceed a given tolerance” (i.e. management authorization is not required but allocated in order to monitor transactions)](iii) users who access a type of ERP client that does not require the one or more licenses to access, [e.g. Stapleton 0137 recites: “Nevertheless, it is still conceivable that roles could be defined in some situations that still present the potential for violating the guidelines 160. For example, due to mitigation controls (706), some otherwise prohibited transaction combinations are allowed, but it is desirable to have management monitor such transactions (i.e. access) to make sure they never exceed a given tolerance” (i.e. management authorization is not required but allocated in order to monitor transactions)] 
store in memory an indication that identifies the set of users as a potential source of non-compliance with the one or more licenses granted to the managed network. [e.g. Stapleton 0042  recites: “Broadly, the risk framework 114 defines activities and conditions that, if one or more CBBA subsystems 104-108 are configured to permit these, a door will have been opened for someone to commit a violation of company guidelines 160. One component of the framework 114 is a module 114a that outlines all conceivable violations of the applicable company guidelines (described above) that are capable of being perpetrated using the system 100. Relatedly, the module 114b outlines combinations of business activities that, if entrusted to a single person, would give that person the potential to perpetrate one of the violations 114a.”]
Although Stapleton discloses a network containing an enterprise resource planning (ERP) system comprised of a plurality of ERP clients with different types of authorizations to access the system based on user-related data, Stapleton does not specifically disclose the use of licenses, users who are restricted from access and users who have not accessed the system during a time period or performing a discovery operation. However, Varadarajan discloses the following limitations:
wherein the managed network is granted one or more licenses to access the ERP system and capabilities thereof, [e.g. Varadarajan discloses the use of licenses in at least [0001], [0007], [0040].]
and a software application, executable on a computing device of the computational instance and configured to: perform a discovery operation to obtain discovery data indicative of the one or more computing devices; [e.g. Varadarajan discloses performing usage and system demand analysis in at least [0046], [0054], [0058].]
(iv) users who are restricted from accessing the ERP system, [e.g. Varadarajan 0044 recites: “User's profile indicates any restrictions applicable with respect to the accessing of the SWPs, access time and duration restrictions.”] (v) users who have not accessed the ERP system in over a threshold time period; [e.g Varadarajan 0045 recites: “The system performs the usage analysis to determine the extent of use of the various SWPs by the various users and computes the following: hits, misses, delayed starts, early closures, and denials. A hit indicates that the user logged in on time and logged out as scheduled. A miss indicates the user didn't log in at the scheduled time (i.e. threshold time period). A delayed start indicates the user logged in late into the system while an early closure indicates that the user logged out earlier to the scheduling closing time.”] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system containing a plurality of ERP clients with different types of authorizations to access the system based on user-related data of Stapleton with the user management system to perform usage analysis and analyze the demand and utilization patterns to compute the number of various kinds of software licenses required (Varadarajan [0044-0046]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 2, although Stapleton discloses a network containing an enterprise resource planning (ERP) system comprised of a plurality of ERP clients with different types of authorizations to access the system based on user-related data, Stapleton does not specifically disclose a set of fields associated with user accounts, licenses currently allocated to the user, users who are restricted from access or users who have not accessed the system during a time period. However, Varadarajan discloses the following limitations:
The system of claim 1, wherein communicating with one or more of the ERP clients to access the user-related data comprises: transmitting, to one or more of the ERP clients, a request for the user-related data to include a set of fields and corresponding data entries related to user accounts with the ERP system,[e.g. Varadarajan Fig. 2A] wherein the set of fields includes, for each user of the ERP system, (i) a type of communication with the ERP system that the user engages in, [e.g. Varadarajan Fig. 2A (user roles)] (ii) licenses currently allocated to the user, [e.g. Varadarajan Fig. 2A and [0040] discloses a SLAS that keeps track of the number of licences of an swp available at any point in time.] 
and (iii) a date or time at which the user last logged on to the ERP system; [e.g Varadarajan 0045 recites: “The system performs the usage analysis to determine the extent of use of the various SWPs by the various users and computes the following: hits, misses, delayed starts, early closures, and denials. A hit indicates that the user logged in on time and logged out as scheduled. A miss indicates the user didn't log in at the scheduled time. A delayed start indicates the user logged in late into the system while an early closure indicates that the user logged out earlier to the scheduling closing time.”] 
and obtaining, from one or more of the ERP clients, a response including the set of fields and the corresponding data entries related to user accounts with the ERP system, [e.g. Varadarajan Figs. 2A, 3 (user profile management), [0050] discloses user management subsystem obtains user profile management information, validates for consistency and updates user information database.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system containing a plurality of ERP clients with different types of authorizations to access the system based on user-related data of Stapleton with the user management system to perform usage analysis and analyze the demand and utilization patterns to compute the number of various kinds of software licenses required (Varadarajan [0044-0046]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
wherein using the set of compliance criteria to identify, within the user-related data, the set of users comprises parsing the corresponding data entries in the set of fields to identify the set of users, [e.g. Stapleton 0120 recites: “Advantageously, due to the CBBA manager 102's position to centrally supervise role management across all subsystems 104-108, the manager 102 can also conduct cross-application analysis to detect risk (i.e., the potential for violations of the guidelines 160) occurring across multiple CBBA subsystems, even though no risk may be present within one CBBA subsystem or another. In this respect, step 705 considers a given role change request by directing the RTAs 104a-108a to collect all related information from the respective subsystems 104-108, bundling this data and analyzing the bundled data as a whole against the body of local manifestations 114c”]
and wherein each compliance criterion of the set of compliance criteria specifies which fields of the set of fields the software application parses to identify users who meet that compliance criterion. [e.g. Stapleton 0121 recites: “Thus, the CBBA manager 102 can detect issues across the subsystems 104-108. In one example, the CBBA manager 102 goes to each subsystem and looks for a "user id" in that system, and it detects then gathers technical information for comparison to the risky combinations in the rules framework. When there are matches, the source data gathered is able to track which ones belong to which systems. For example, if a user can update a vendor in one subsystem and make a payment in another subsystem, the CBBA manager 102 will discover both and then report from which role in which system the match was found.”]
Regarding claim 3, although Stapleton discloses a network containing an enterprise resource planning (ERP) system comprised of a plurality of ERP clients with different types of authorizations to access the system based on user-related data, Stapleton does not specifically disclose users who are restricted from access or users who have not accessed the system during a time period. However, Varadarajan discloses the following limitations:
The system of claim 2, wherein the set of fields includes, for each user of the ERP system, (i) a user id for the user, [e.g. Varadarajan Fig. 2A] (ii) a date through which the licenses currently allocated to the user are valid, [e.g. Varadarajan Fig. 2A, [0041] discloses identification of users and appropriate number of licenses for the required duration with a clear start date/time and end date/time] and (iii) whether the user has been restricted from accessing the ERP system. [e.g. Varadarajan 0044 recites: “SLAS system keeps track of the logged in users with respect to their allotted time and warns them appropriately when the allotted time is about to expire. User's profile indicates any restrictions applicable with respect to the accessing of the SWPs, access time and duration restrictions.” Further; 0050 recites: “FIG. 3 describes the steps involved in user profile management. A user profile consists of information about the user such as date of registration into the system (302), role, list of allowable SWPs (with blank indicating access to all), and access time and duration restrictions.” See at least Fig. 2A]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system containing a plurality of ERP clients with different types of authorizations to access the system based on user-related data of Stapleton with the user management system to perform usage analysis and analyze the demand and utilization patterns to compute the number of various kinds of software licenses required (Varadarajan [0044-0046]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 4, although Stapleton discloses a network containing an enterprise resource planning (ERP) system comprised of a plurality of ERP clients with different types of authorizations to access the system based on user-related data, Stapleton does not specifically disclose different types of licenses. However, Varadarajan discloses the following limitations:
The system of claim 1, wherein the one or more licenses includes a first license granting access to a first set of the capabilities of the ERP system and a second license granting access to a second set of the capabilities of the ERP system, [e.g. Varadarajan [0040] discloses distinct multiple kinds of licenses that are procured for each software package.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system containing a plurality of ERP clients with different types of authorizations to access the system based on user-related data of Stapleton with the user management system to perform usage analysis and analyze the demand and utilization patterns to compute the number of various kinds of software licenses required (Varadarajan [0044-0046]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
wherein the first set of the capabilities includes more capabilities than the second set of the capabilities, [e.g. Stapleton 0038 recites: “In the case of an ERP implementation of a subsystem 104-108, roles and assignments 104b-108c may (for example) prescribe that a given person can perform create invoices. In the case of a legacy implementation of a subsystem 104-108, roles and assignments may (for example) prescribe peoples' IT access rights to system resources, as with a data repository shared by network users.”]
wherein the first set of the capabilities and the second set of the capabilities each includes a particular shared capability, [e.g. Stapleton 0038 recites: “In the case of an ERP implementation of a subsystem 104-108, roles and assignments 104b-108c may (for example) prescribe that a given person can perform create invoices. In the case of a legacy implementation of a subsystem 104-108, roles and assignments may (for example) prescribe peoples' IT access rights to system resources, as with a data repository shared by network users.” Further; 0121 recites: “Thus, the CBBA manager 102 can detect issues across the subsystems 104-108. In one example, the CBBA manager 102 goes to each subsystem and looks for a "user id" in that system, and it detects then gathers technical information for comparison to the risky combinations in the rules framework. When there are matches, the source data gathered is able to track which ones belong to which systems. For example, if a user can update a vendor in one subsystem and make a payment in another subsystem, the CBBA manager 102 will discover both and then report from which role in which system the match was found.”]
and wherein the set of users comprises a user who only accessed the shared capability but has been allocated the first license. [e.g. Stapleton 0121 recites: “For example, if a user can update a vendor in one subsystem and make a payment in another subsystem, the CBBA manager 102 will discover both and then report from which role in which system the match was found.”]
Regarding claim 5, although Stapleton discloses a network containing an enterprise resource planning (ERP) system comprised of a plurality of ERP clients with different types of authorizations to access the system based on user-related data, Stapleton does not specifically disclose licenses required. However, Varadarajan discloses the following limitations:
The system of claim 1, wherein the user-related data includes a plurality of ERP user types that define respective types of users of the ERP system, [e.g. Varadarajan [0044] discloses different kinds of roles played by individuals who are part of the system] wherein the one or more licenses are required for at least one of the ERP user types to access the ERP system, [e.g. Varadarajan [0006] discloses a system that proactively analyses the needs of licenses for usage of software packages in a large enterprise. [0047] discloses a system that interacts with vendors to obtain the required licenses based on usage of an SWP by a user.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system containing a plurality of ERP clients with different types of authorizations to access the system based on user-related data of Stapleton with the user management system to perform usage analysis and analyze the demand and utilization patterns to compute the number of various kinds of software licenses required (Varadarajan [0044-0046]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
wherein the one or more licenses are not required for at least one of the ERP user types to access the ERP system, [e.g. Stapleton 0137 recites: “Nevertheless, it is still conceivable that roles could be defined in some situations that still present the potential for violating the guidelines 160. For example, due to mitigation controls (706), some otherwise prohibited transaction combinations are allowed, but it is desirable to have management monitor such transactions to make sure they never exceed a given tolerance” (i.e. licenses are not required and management authorization is not required but allocated in order to monitor transactions)]
and wherein the set of users comprises a user assigned one of the ERP user types for which the one or more licenses are not required to access the ERP system. [e.g. Stapleton 0137 recites: “Nevertheless, it is still conceivable that roles could be defined in some situations that still present the potential for violating the guidelines 160. For example, due to mitigation controls (706), some otherwise prohibited transaction combinations are allowed, but it is desirable to have management monitor such transactions to make sure they never exceed a given tolerance” (i.e. licenses are not required and management authorization is not required but allocated in order to monitor transactions)]
Regarding claim 6, although Stapleton discloses a network containing an enterprise resource planning (ERP) system comprised of a plurality of ERP clients with different types of authorizations to access the system based on user-related data, Stapleton does not specifically disclose licenses required. However, Varadarajan discloses the following limitations:
The system of claim 1, wherein the user-related data includes a plurality of ERP user types that define respective types of users of the ERP system, [e.g. Varadarajan [0044] discloses different kinds of roles played by individuals who are part of the system]  wherein the one or more licenses are required for at least one of the ERP user types to access the ERP system, [e.g. Varadarajan [0006] discloses a system that proactively analyses the needs of licenses for usage of software packages in a large enterprise. [0047] discloses a system that interacts with vendors to obtain the required licenses based on usage of an SWP by a user.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system containing a plurality of ERP clients with different types of authorizations to access the system based on user-related data of Stapleton with the user management system to perform usage analysis and analyze the demand and utilization patterns to compute the number of various kinds of software licenses required (Varadarajan [0044-0046]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
wherein the one or more licenses are not required for at least one of the ERP user types to access the ERP system, [e.g. Stapleton 0137 recites: “Nevertheless, it is still conceivable that roles could be defined in some situations that still present the potential for violating the guidelines 160. For example, due to mitigation controls (706), some otherwise prohibited transaction combinations are allowed, but it is desirable to have management monitor such transactions to make sure they never exceed a given tolerance” (i.e. licenses are not required and management authorization is not required but allocated in order to monitor transactions)]
and wherein the set of users comprises a user to whom no ERP user type has been assigned. [e.g. Stapleton 0150 recites: “In step 802, the CBBA manager 102 receives notification of a role change request, and namely, a user request to modify an existing role or to add a new role to one of the records 104b-108b, change authorization data, add or change profiles, etc. More specifically, this occurs as follows. First, a user operates an interface (such as 124) to submit a request to change or add a role. For example, a manager, supervisor, or other role approver may operate the user interface 124 to submit a request to the CBBA subsystem 104, in order to add a role for a new hire, or to associate a new person with an existing role.(i.e. no role/user type has been assigned) The RTA 104a, while continuously using the sense module 210 (FIG. 2) to sense (step 610, FIG. 6) certain activity in the CBBA subsystem 104, detects the role change request.”]
Regarding claim 7, Stapleton discloses:
The system of claim 1, wherein the first type of communication with the ERP system comprises interactive communication between a user and the ERP system, [e.g. Stapleton 0028 and 0035 recite: “The system 100 carries out various business activities under direction of its users, received via user interfaces such as 124-128 and 129. Another function of the system 100 is to guide, regulate, and control user activity to avoid violating various company guidelines 160.” “The subsystems 104-108 are coupled to respective user interfaces 124-128. The user interfaces 124-128 comprise any device or tool for users to enter input into the local units, and receive output therefrom. The manager 102 is also coupled to one or more user interfaces such as 129. Exemplary user interfaces may employ some or all of the following: a mouse, keyboard, video display, touch screen, or any other device, tool, or software module to perform the functions required by this disclosures.”]
and wherein the second type of communication with the ERP system comprises a computing device of the managed network performing a background process involving the ERP system. [e.g. Stapleton 0057 recites: “As a more specific example, FIG. 3 shows a digital data processing apparatus 300. The apparatus 300 includes a processor 302, such as a microprocessor, personal computer, workstation, controller, microcontroller, state machine, or other processing machine, coupled to digital data storage 304. In the present example, the storage 304 includes a fast-access storage 306, as well as nonvolatile storage 308. The fast-access storage 306 may be used, for example, to store the programming instructions executed by the processor 302. The storage 306 and 308 may be implemented by various devices, such as those discussed in greater detail in conjunction with FIGS. 4-5. Many alternatives are possible. For instance, one of the components 306, 308 may be eliminated; furthermore, the storage 304, 306, and/or 308 may be provided on-board the processor 302, or even provided externally to the apparatus 300.”]
Regarding claim 8, although Stapleton discloses a network containing an enterprise resource planning (ERP) system comprised of a plurality of ERP clients with different types of authorizations to access the system based on user-related data, Stapleton does not specifically disclose licenses required. However, Varadarajan discloses the following limitations:
The system of claim 1, wherein the type of ERP client that does not require the one or more licenses to access comprises one or more of: a first type of ERP client used for training users how to access and use the ERP software, or a second type of ERP client used for testing software applications developed using a programming language provided by the ERP software. [e.g. Varadarajan [0002] discloses licensing requirements based on demand (i.e. licenses required or not required from users and software packages that can be used for work purposes or for software purposes.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system containing a plurality of ERP clients with different types of authorizations to access the system based on user-related data of Stapleton with the user management system to perform usage analysis and analyze the demand and utilization patterns to compute the number of various kinds of software licenses required (Varadarajan [0044-0046]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 9, although Stapleton discloses a network containing an enterprise resource planning (ERP) system comprised of a plurality of ERP clients with different types of authorizations to access the system based on user-related data, Stapleton does not specifically disclose users with licenses who are restricted from access or users who have not accessed the system during a time period. However, Varadarajan discloses the following limitations:
The system of claim 1, wherein identifying users who are restricted from accessing the ERP system comprises identifying a user (i) who is restricted from accessing the ERP system, [e.g. Varadarajan [0050] discloses user access restrictions.](ii) who has been allocated at least one license of the one or more licenses, [e.g. Varadarajan [0039] discloses a license usage management subsystem that appropriately allocate licenses of software packages based on demands on software packages annual, monthly or hourly.]  and (iii) whose at least one license is currently valid. [e.g. Varadarajan [0005] discloses applications remaining accessible to the user under a valid license.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system containing a plurality of ERP clients with different types of authorizations to access the system based on user-related data of Stapleton with the user management system to perform usage analysis and analyze the demand and utilization patterns to compute the number of various kinds of software licenses required (Varadarajan [0044-0046]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 12, Stapleton discloses:
The system of claim 1, wherein one of the ERP clients is designated as a central ERP client and stores the user-related data, and wherein communicating with one or more of the ERP clients to access the user-related data comprises communicating with the central ERP client to access the user-related data. [e.g. Stapleton 0030 recites: “The system 100 includes a shared CBBA manager 102 coupled to various local CBBA systems 104, 106, 108. The manager 102 is a central module programmed to perform operations including analyzing and detecting risks occurring within individual CBBA subsystems, as well as across multiple CBBA subsystems. In a specific example, the manager 102 is implemented by a software module written in Java. Advantageously, even where the local subsystems 104-108 are incompatible with each other, the manager 102 can be used to monitor the incompatible CBBA systems for compliance with company guidelines. As described in greater detail below, the manager 102 may collect data from the RTAs 104a-108a, in order to perform various high level tasks such as risk detection, simulation, mitigation, remediation, reporting, etc.”]
Regarding claim 21, although Stapleton discloses a network containing an enterprise resource planning (ERP) system comprised of a plurality of ERP clients with different types of authorizations to access the system based on user-related data, Stapleton does not specifically disclose software provided by a third-party. However, Varadarajan discloses the following limitations:
The system of claim 1, wherein the software application is provided by a third-party that does not operate the managed network. [e.g. Varadarajan [0047] discloses a system that interacts with vendors (i.e. third-party) to obtain required licenses.]   
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system containing a plurality of ERP clients with different types of authorizations to access the system based on user-related data of Stapleton with the user management system that includes vendors as third party providers to perform usage analysis and analyze the demand and utilization patterns in order to compute the number of various kinds of software licenses required (Varadarajan [0044-0046]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 22, although Stapleton discloses a network containing an enterprise resource planning (ERP) system comprised of a plurality of ERP clients with different types of authorizations to access the system based on user-related data, Stapleton does not specifically disclose frequency of access. However, Varadarajan discloses the following limitations:
The system of claim 1, wherein the software application is configured to: receive, via the GUI, user input indicative of a periodic frequency for accessing the user-related data; [e.g. Varadarajan [0044] discloses: “User's profile indicates any restrictions applicable with respect to the accessing of the SWPs, access time and duration restrictions. The users plan their non-project related work and interact with SLAS system to submit their such needs. These open demands indicate the preferred time and the required total number of hours of access. The users also change their open demands to indicate the changes to the already made open demands including withdrawal of the same.”]
and communicate with the one or more of the ERP clients at the periodic frequency to access the user-related data. [e.g. Varadarajan [0044] discloses: “SLAS system notifies the users about their allotment against the open demands. Even though the initial allotment is for a certain duration, SLAS system sends a short closure message and requesting the users to log out at the end of current or next immediate slot.”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system containing a plurality of ERP clients with different types of authorizations to access the system based on user-related data of Stapleton with the user management system that includes vendors as third party providers to perform usage analysis and analyze the demand and utilization patterns in order to compute the number of various kinds of software licenses required (Varadarajan [0044-0046]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.


18.	Claim(s) 10-11, 13-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stapleton in view of Varadarajan, further in view of US Pub. No. 2019/0347346 (hereinafter; Tiwary).
Regarding claim 10, although Stapleton discloses a network containing an enterprise resource planning (ERP) system comprised of a plurality of ERP clients with different types of authorizations to access the system based on user-related data, Stapleton does not specifically disclose summarizing the total amount of users accessing the system. However, Tiwary discloses the following limitations:
The system of claim 1, wherein the software application is configured to: generate a graphical user interface comprising a results summary page including, in distinct regions of the results summary page, (i) a total number of users who engage in the first type of communication, (ii) a total number of users who engage in the second type of communication, (iii) a total number of users who access a type of ERP client that does not require the one or more licenses to access, (iv) a total number of users who are restricted from accessing the ERP system, and (v) a total number of users who have not accessed the ERP system in over the threshold time period; [e.g. Tiwary 0035-0036 recite: “FIG. 3 is a table 300 illustrating example of user-query table 134 according to some embodiments. More specifically, FIG. 3 shows a data structure storing attributes or parameters associated with users, according to an embodiment. FIG. 3 shows a data structure (e.g., a table) that may be deployed in the cloud computing environment and be communicatively coupled with the controllers (e.g., L2 controllers, L3 controllers, etc.). In an embodiment, the table (also referred to as "user-query table") may include columns representing the attributes or parameters and a corresponding value of the attributes or the parameters associated with the users. For example, such attributes or parameters and the corresponding values may include a user system's media access control (MAC) address or internet protocol (IP) address 310. The attributes or parameters stored in the table may further include information associated with the type of queries 312, 314, 316, 318 that may be generated by the users. For example, such queries may execute operations related to write, update, modify, or read. The attributes stored in the table may also include public IP addresses of all active tenants 320 deployed in the cloud computing environment.” “In some embodiments, the user-query table 134 is generated by a network/system administrator 135 based on associated backend tables (e.g., registered users are assigned a user ID and password, which are mapped to a MAC address of the user's device through which they access an ERP) and stored in a virtual machine running in a data center. In some embodiments, the user-query table 134 may be maintained by ERP tenants and used by L2 and L3 controllers. Using this table, the controller may fetch the conflicting users (e.g., set of users having access to the same write/modify queries). The L2 and L3 controllers can then perform multicasting based on the user's MAC/IP and tenant IP addresses.” Further; 0049 recites: “Input device(s) 840 may be used, for example, to manipulate graphical user interfaces and to input information into apparatus 800. Output device(s) 850 may comprise, for example, a display (e.g., a display screen), a speaker, and/or a printer.”]
and automatically update the total numbers included in the results summary page as the user- related data changes over time. [e.g. Tiwary 0016 recites: “In one embodiment, data consistency is maintained using network control plane architecture instead of non-real-time techniques where data centers communicate using a wide area network (WAN) to maintain data consistency.”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system containing a plurality of ERP clients with different types of authorizations to access the system based on user-related data of Stapleton with the tables associating MAC addresses with queries to which the user has access of Tiwary  in order to determine conflicting users and restrict or modify user authorization to access the software (Tiwary abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 11, although Stapleton discloses a network containing an enterprise resource planning (ERP) system comprised of a plurality of ERP clients with different types of authorizations to access the system based on user-related data (i.e. Table 1), Stapleton does not specifically disclose summarizing the total amount of users accessing the system. However, Tiwary discloses the following limitations:
The system of claim 10, wherein the results summary page includes, in distinct regions of the results summary page,[e.g. Tiwary Fig. 3, [0035-0036] disclose a user-query table used to display attributes or parameters associated with the users, including access to ERP systems.] 
and wherein the software application is configured to automatically update the estimated true-up amount, the estimated amount for potential savings, and the estimated over-authorization amount in the results summary page as the user-related data changes over time. [e.g. Tiwary 0016 recites: “In one embodiment, data consistency is maintained using network control plane architecture instead of non-real-time techniques where data centers communicate using a wide area network (WAN) to maintain data consistency. In one example, in order to support data consistency, user login activities to a business application are monitored, and based on monitoring information, a locking mechanism is provided that enables only one user to send write or modify queries through a network at a time.”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system containing a plurality of ERP clients with different types of authorizations to access the system based on user-related data of Stapleton with the tables associating MAC addresses with queries to which the user has access of Tiwary  in order to determine conflicting users and restrict or modify user authorization to access the software (Tiwary abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Stapleton discloses a network containing an enterprise resource planning (ERP) system comprised of a plurality of ERP clients with different types of authorizations to access the system based on user-related data, Stapleton does not specifically disclose licenses required. However, Varadarajan discloses the following limitations:
(i) an estimated true-up amount of additional licenses to add to the one or more licenses for the managed network to become compliant, [e.g. Varadarajan [0040] discloses capturing demand of one or more licenses in order to achieve a good demand distribution.] (ii) an estimated amount for potential savings on the one or more licenses held by the managed network, [e.g. Varadarajan [0043] discloses analyzing utilization and demand of licenses in order to reduce the overall inventory cost (i.e. potential savings).] and (iii) an estimated over-authorization amount associated with at least one license that is granted to the managed network but not required to access the ERP system, [e.g. Varadarajan [0047] discloses using predicted patterns to adjust demand requests in order to accommodate excessive demands.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system containing a plurality of ERP clients with different types of authorizations to access the system based on user-related data of Stapleton with the user management system to perform usage analysis and analyze the demand and utilization patterns to compute the number of various kinds of software licenses required (Varadarajan [0044-0046]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 13, Stapleton discloses:
A method comprising: communicating, by a software application executable on a computing device of a computational instance of a remote network management platform, with one or more of a plurality of enterprise resource planning (ERP) clients to access user-related data, wherein the remote network management platform is associated with a managed network, wherein the managed network contains an ERP system comprised of the plurality of ERP clients, wherein each ERP client is associated with one or more computing devices of the managed network on which ERP software is executable, [e.g. Stapleton 0032 recites: “The CBBA subsystems 104-108 provide software that serves an exclusive mechanism to perform various predefined tasks on request of networked users; each subsystem also defines which of the users is permitted to perform tasks of that subsystem. As an example, CBBA subsystems may perform functions such as ERP.”]
and wherein the user-related data contains a list of identifiers of individual users of the managed network who access the ERP system and the capabilities thereof; [e.g. Stapleton 0037 recites: “Accordingly, one function of the roles/assignments 104b-108b is to indicate the necessary permission that a requesting user must have in order for the corresponding CBBA subsystem to perform the requested task 104c-108c.” Additionally; 0101-0111 recite: “step 704 may facilitate a number of reports and utilities, with the following serving as some examples: generating role reports., checking TCodes in menu and authorizations, comparing users' roles, listing roles assigned to a user, listing roles and transactions, checking role status, creating or modifying derived roles, counting authorizations for roles or users, analyzing owners, roles, and users, identifying transactions executed by users or roles.”]
using a set of compliance criteria to identify, within the user-related data, a set of users comprising (i) users who engage in a first type of communication with the ERP system without having been allocated a first type of license of the one or more licenses associated with the first type of communication, [e.g. Stapleton 0068 recites: “However, the subsystems 104-108 limit the conditions under which the tasks 104c-108c are performed according to the roles and assignments 104b-108b (i.e. compliance criteria). Thus, if a user of the subsystem 104 requests to perform one or more of the tasks 104c and the subsystem 104 determines that is outside the user's role 104b, the subsystem 104 prevents, terminates, or reports the performance of this task.”] (ii) users who engage in a second type of communication with the ERP system not requiring the one or more licenses, but who have been allocated a second type of license of the one or more licenses to access the ERP system, [e.g. Stapleton 0137 recites: “Nevertheless, it is still conceivable that roles could be defined in some situations that still present the potential for violating the guidelines 160. For example, due to mitigation controls (706), some otherwise prohibited transaction combinations are allowed, but it is desirable to have management monitor such transactions to make sure they never exceed a given tolerance” (i.e. management authorization is not required but allocated in order to monitor transactions)] (iii) users who access a type of ERP client that does not require the one or more licenses to access, [e.g. Stapleton 0137 recites: “Nevertheless, it is still conceivable that roles could be defined in some situations that still present the potential for violating the guidelines 160. For example, due to mitigation controls (706), some otherwise prohibited transaction combinations are allowed, but it is desirable to have management monitor such transactions (i.e. access) to make sure they never exceed a given tolerance” (i.e. management authorization is not required but allocated in order to monitor transactions)] 
storing in memory an indication that identifies the set of users as a potential source of non- compliance with the one or more licenses granted to the managed network; [e.g. Stapleton 0042  recites: “Broadly, the risk framework 114 defines activities and conditions that, if one or more CBBA subsystems 104-108 are configured to permit these, a door will have been opened for someone to commit a violation of company guidelines 160. One component of the framework 114 is a module 114a that outlines all conceivable violations of the applicable company guidelines (described above) that are capable of being perpetrated using the system 100. Relatedly, the module 114b outlines combinations of business activities that, if entrusted to a single person, would give that person the potential to perpetrate one of the violations 114a.”]
Although Stapleton discloses a network containing an enterprise resource planning (ERP) system comprised of a plurality of ERP clients with different types of authorizations to access the system based on user-related data, Stapleton does not specifically disclose the use of licenses, users who are restricted from access or users who have not accessed the system during a time period. However, Varadarajan discloses the following limitations:
wherein the managed network is granted one or more licenses to access the ERP system and capabilities thereof, wherein the ERP system stores the user-related data, [e.g. Varadarajan discloses the use of licenses in at least [0001], [0007], [0040].]
(iv) users who are restricted from accessing the ERP system, [e.g. Varadarajan 0044 recites: “User's profile indicates any restrictions applicable with respect to the accessing of the SWPs, access time and duration restrictions.”]and (v) users who have not accessed the ERP system in over a threshold time period; [e.g Varadarajan 0045 recites: “The system performs the usage analysis to determine the extent of use of the various SWPs by the various users and computes the following: hits, misses, delayed starts, early closures, and denials. A hit indicates that the user logged in on time and logged out as scheduled. A miss indicates the user didn't log in at the scheduled time (i.e. threshold time period). A delayed start indicates the user logged in late into the system while an early closure indicates that the user logged out earlier to the scheduling closing time.”]  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system containing a plurality of ERP clients with different types of authorizations to access the system based on user-related data of Stapleton with the user management system Varadarajan to perform usage analysis and analyze the demand and utilization patterns to compute the number of various kinds of software licenses required (Varadarajan [0044-0046]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Stapleton discloses a network containing an enterprise resource planning (ERP) system comprised of a plurality of ERP clients with different types of authorizations to access the system based on user-related data, Stapleton does not specifically disclose summarizing the total amount of users accessing the system. However, Tiwary discloses the following limitations:
generating a graphical user interface (GUI) comprising a results summary page including (i) a first number of the users who engage in the first type of communication, (ii) a second number of the users who engage in the second type of communication, (iii) a third number of the users who access the type of ERP client that does not require the one or more licenses to access, (iv) a fourth number of the users who are restricted from accessing the ERP system, and (v) a fifth number of the users who have not accessed the ERP system in over the threshold time period; [e.g. Tiwary 0035-0036 recite: “FIG. 3 is a table 300 illustrating example of user-query table 134 according to some embodiments. More specifically, FIG. 3 shows a data structure storing attributes or parameters associated with users, according to an embodiment. FIG. 3 shows a data structure (e.g., a table) that may be deployed in the cloud computing environment and be communicatively coupled with the controllers (e.g., L2 controllers, L3 controllers, etc.). In an embodiment, the table (also referred to as "user-query table") may include columns representing the attributes or parameters and a corresponding value of the attributes or the parameters associated with the users. For example, such attributes or parameters and the corresponding values may include a user system's media access control (MAC) address or internet protocol (IP) address 310. The attributes or parameters stored in the table may further include information associated with the type of queries 312, 314, 316, 318 that may be generated by the users. For example, such queries may execute operations related to write, update, modify, or read. The attributes stored in the table may also include public IP addresses of all active tenants 320 deployed in the cloud computing environment.” “In some embodiments, the user-query table 134 is generated by a network/system administrator 135 based on associated backend tables (e.g., registered users are assigned a user ID and password, which are mapped to a MAC address of the user's device through which they access an ERP) and stored in a virtual machine running in a data center. In some embodiments, the user-query table 134 may be maintained by ERP tenants and used by L2 and L3 controllers. Using this table, the controller may fetch the conflicting users (e.g., set of users having access to the same write/modify queries). The L2 and L3 controllers can then perform multicasting based on the user's MAC/IP and tenant IP addresses.” Further; 0049 recites: “Input device(s) 840 may be used, for example, to manipulate graphical user interfaces and to input information into apparatus 800. Output device(s) 850 may comprise, for example, a display (e.g., a display screen), a speaker, and/or a printer.”]
and automatically updating the first number, the second number, the third number, the fourth number, the fifth number, or any combination thereof, in the results summary page as the user-related data changes over time. [e.g. Tiwary 0016 recites: “In one embodiment, data consistency is maintained using network control plane architecture instead of non-real-time techniques where data centers communicate using a wide area network (WAN) to maintain data consistency.”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system containing a plurality of ERP clients with different types of authorizations to access the system based on user-related data of Stapleton with the tables associating MAC addresses with queries to which the user has access of Tiwary  in order to determine conflicting users and restrict or modify user authorization to access the software (Tiwary abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 14 and 19, although Stapleton discloses a network containing an enterprise resource planning (ERP) system comprised of a plurality of ERP clients with different types of authorizations to access the system based on user-related data, Stapleton does not specifically disclose a set of fields associated with user accounts, licenses currently allocated to the user, users who are restricted from access or users who have not accessed the system during a time period. However, Varadarajan discloses the following limitations:
The method of claim 13; the article of manufacture of claim 18, wherein communicating with one or more of the ERP clients to access the user-related data comprises: transmitting, to one or more of the ERP clients, a request for the user-related data to include a set of fields and corresponding data entries related to user accounts with the ERP system,[e.g. Varadarajan Fig. 2A] wherein the set of fields includes, for each user of the ERP system, (i) a type of communication with the ERP system that the user engages in, [e.g. Varadarajan Fig. 2A (user roles)] (ii) licenses currently allocated to the user, [e.g. Varadarajan Fig. 2A and [0040] discloses a SLAS that keeps track of the number of licences of an swp available at any point in time.] 
and (iii) a date or time at which the user last logged on to the ERP system; [e.g Varadarajan 0045 recites: “The system performs the usage analysis to determine the extent of use of the various SWPs by the various users and computes the following: hits, misses, delayed starts, early closures, and denials. A hit indicates that the user logged in on time and logged out as scheduled. A miss indicates the user didn't log in at the scheduled time. A delayed start indicates the user logged in late into the system while an early closure indicates that the user logged out earlier to the scheduling closing time.”] 
and obtaining, from one or more of the ERP clients, a response including the set of fields and the corresponding data entries related to user accounts with the ERP system, [e.g. Varadarajan Figs. 2A, 3 (user profile management), [0050] discloses user management subsystem obtains user profile management information, validates for consistency and updates user information database.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system containing a plurality of ERP clients with different types of authorizations to access the system based on user-related data of Stapleton with the user management system to perform usage analysis and analyze the demand and utilization patterns to compute the number of various kinds of software licenses required (Varadarajan [0044-0046]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
wherein using the set of compliance criteria to identify, within the user-related data, the set of users comprises parsing the corresponding data entries in the set of fields to identify the set of users, [e.g. Stapleton 0120 recites: “Advantageously, due to the CBBA manager 102's position to centrally supervise role management across all subsystems 104-108, the manager 102 can also conduct cross-application analysis to detect risk (i.e., the potential for violations of the guidelines 160) occurring across multiple CBBA subsystems, even though no risk may be present within one CBBA subsystem or another. In this respect, step 705 considers a given role change request by directing the RTAs 104a-108a to collect all related information from the respective subsystems 104-108, bundling this data and analyzing the bundled data as a whole against the body of local manifestations 114c”]
and wherein each compliance criterion of the set of compliance criteria specifies which fields of the set of fields the software application parses to identify users who meet that compliance criterion. [e.g. Stapleton 0121 recites: “Thus, the CBBA manager 102 can detect issues across the subsystems 104-108. In one example, the CBBA manager 102 goes to each subsystem and looks for a "user id" in that system, and it detects then gathers technical information for comparison to the risky combinations in the rules framework. When there are matches, the source data gathered is able to track which ones belong to which systems. For example, if a user can update a vendor in one subsystem and make a payment in another subsystem, the CBBA manager 102 will discover both and then report from which role in which system the match was found.”]
Regarding claim 15, although Stapleton discloses a network containing an enterprise resource planning (ERP) system comprised of a plurality of ERP clients with different types of authorizations to access the system based on user-related data, Stapleton does not specifically disclose different types of licenses. However, Varadarajan discloses the following limitations:
The method of claim 13, wherein the one or more licenses includes a first license granting access to a first set of the capabilities of the ERP system and a second license granting access to a second set of the capabilities of the ERP system, [e.g. Varadarajan [0040] discloses distinct multiple kinds of licenses that are procured for each software package.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system containing a plurality of ERP clients with different types of authorizations to access the system based on user-related data of Stapleton with the user management system to perform usage analysis and analyze the demand and utilization patterns to compute the number of various kinds of software licenses required (Varadarajan [0044-0046]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
wherein the first set of the capabilities includes more capabilities than the second set of the capabilities, [e.g. Stapleton 0038 recites: “In the case of an ERP implementation of a subsystem 104-108, roles and assignments 104b-108c may (for example) prescribe that a given person can perform create invoices. In the case of a legacy implementation of a subsystem 104-108, roles and assignments may (for example) prescribe peoples' IT access rights to system resources, as with a data repository shared by network users.”]
wherein the first set of the capabilities and the second set of the capabilities each includes a particular shared capability, [e.g. Stapleton 0038 recites: “In the case of an ERP implementation of a subsystem 104-108, roles and assignments 104b-108c may (for example) prescribe that a given person can perform create invoices. In the case of a legacy implementation of a subsystem 104-108, roles and assignments may (for example) prescribe peoples' IT access rights to system resources, as with a data repository shared by network users.” Further; 0121 recites: “Thus, the CBBA manager 102 can detect issues across the subsystems 104-108. In one example, the CBBA manager 102 goes to each subsystem and looks for a "user id" in that system, and it detects then gathers technical information for comparison to the risky combinations in the rules framework. When there are matches, the source data gathered is able to track which ones belong to which systems. For example, if a user can update a vendor in one subsystem and make a payment in another subsystem, the CBBA manager 102 will discover both and then report from which role in which system the match was found.”]
and wherein the set of users comprises a user who only accessed the shared capability but has been allocated the first license. [e.g. Stapleton 0121 recites: “For example, if a user can update a vendor in one subsystem and make a payment in another subsystem, the CBBA manager 102 will discover both and then report from which role in which system the match was found.”]
Regarding claim 16, although Stapleton discloses a network containing an enterprise resource planning (ERP) system comprised of a plurality of ERP clients with different types of authorizations to access the system based on user-related data, Stapleton does not specifically disclose licenses required. However, Varadarajan discloses the following limitations:
The method of claim 13, wherein the user-related data includes a plurality of ERP user types that define respective types of users of the ERP system, [e.g. Varadarajan [0044] discloses different kinds of roles played by individuals who are part of the system] wherein the one or more licenses are required for at least one of the ERP user types to access the ERP system, [e.g. Varadarajan [0006] discloses a system that proactively analyses the needs of licenses for usage of software packages in a large enterprise. [0047] discloses a system that interacts with vendors to obtain the required licenses based on usage of an SWP by a user.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system containing a plurality of ERP clients with different types of authorizations to access the system based on user-related data of Stapleton with the user management system to perform usage analysis and analyze the demand and utilization patterns to compute the number of various kinds of software licenses required (Varadarajan [0044-0046]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
wherein the one or more licenses are not required for at least one of the ERP user types to access the ERP system, [e.g. Stapleton 0137 recites: “Nevertheless, it is still conceivable that roles could be defined in some situations that still present the potential for violating the guidelines 160. For example, due to mitigation controls (706), some otherwise prohibited transaction combinations are allowed, but it is desirable to have management monitor such transactions to make sure they never exceed a given tolerance” (i.e. licenses are not required and management authorization is not required but allocated in order to monitor transactions)]
and wherein the set of users comprises a user assigned one of the ERP user types for which the one or more licenses are not required to access the ERP system. [e.g. Stapleton 0137 recites: “Nevertheless, it is still conceivable that roles could be defined in some situations that still present the potential for violating the guidelines 160. For example, due to mitigation controls (706), some otherwise prohibited transaction combinations are allowed, but it is desirable to have management monitor such transactions to make sure they never exceed a given tolerance” (i.e. licenses are not required and management authorization is not required but allocated in order to monitor transactions)]
Regarding claim 18, Stapleton discloses: 
An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing device of a 77SERC:0113 computational instance of a remote network management platform, cause the computing device to perform operations comprising: communicating with one or more of a plurality of enterprise resource planning (ERP) clients to access user-related data, [e.g. Stapleton 0034 recites: “Further, functions of an RTA in an SAP subsystem may be directly connected to SAP transactions such as Su01, SU10, profile generator (PFCG), user authorization transactions, and the like.” Further; 0037 recites: “Each CBBA subsystem 104-108 also includes a statement of roles and assignments, such as 104b-106b. Broadly, the roles and assignments specify which people can perform which of the tasks 104c-108c. A role is a collection of tasks that a person or job title is permitted to perform. There may also be composite roles, which are groups of single roles. Thus, the roles outline different collections of tasks in the respective subsystem 104-108, and the assignments indicate which people are assigned to which roles. The assignments may connect people to roles directly, or they may connect job titles to roles and, independent of that, connect people to job titles. Accordingly, one function of the roles/assignments 104b-108b is to indicate the necessary permission that a requesting user must have in order for the corresponding CBBA subsystem to perform the requested task 104c-108c.”]
wherein the remote network management platform is associated with a managed network, wherein the managed network contains an ERP system comprised of the plurality of ERP clients, wherein each ERP client is associated with at least one of the one or more computing devices of the managed network on which ERP software is executable, [e.g. Stapleton 0032 recites: “The CBBA subsystems 104-108 provide software that serves an exclusive mechanism to perform various predefined tasks on request of networked users; each subsystem also defines which of the users is permitted to perform tasks of that subsystem. As an example, CBBA subsystems may perform functions such as ERP.”]
wherein the ERP system stores the user-related data, and wherein the user-related data contains a list of identifiers of individual users of the managed network who access the ERP system and the capabilities thereof; [e.g. Stapleton 0037 recites: “Accordingly, one function of the roles/assignments 104b-108b is to indicate the necessary permission that a requesting user must have in order for the corresponding CBBA subsystem to perform the requested task 104c-108c.” Additionally; 0101-0111 recite: “step 704 may facilitate a number of reports and utilities, with the following serving as some examples: generating role reports., checking TCodes in menu and authorizations, comparing users' roles, listing roles assigned to a user, listing roles and transactions, checking role status, creating or modifying derived roles, counting authorizations for roles or users, analyzing owners, roles, and users, identifying transactions executed by users or roles.”]
using a set of compliance criteria to identify, within the user-related data and based on the discovery data, a set of users comprising (i) users who engage in a first type of communication with the ERP system without having been allocated a first type of license of the one or more licenses associated with the first type of communication, [e.g. Stapleton 0068 recites: “However, the subsystems 104-108 limit the conditions under which the tasks 104c-108c are performed according to the roles and assignments 104b-108b (i.e. compliance criteria). Thus, if a user of the subsystem 104 requests to perform one or more of the tasks 104c and the subsystem 104 determines that is outside the user's role 104b, the subsystem 104 prevents, terminates, or reports the performance of this task.”] (ii) users who engage in a second type of communication with the ERP system not requiring the one or more licenses, but who have been allocated a second type of license of the one or more licenses to access the ERP system, [e.g. Stapleton 0137 recites: “Nevertheless, it is still conceivable that roles could be defined in some situations that still present the potential for violating the guidelines 160. For example, due to mitigation controls (706), some otherwise prohibited transaction combinations are allowed, but it is desirable to have management monitor such transactions to make sure they never exceed a given tolerance” (i.e. management authorization is not required but allocated in order to monitor transactions)] (iii) users who access a type of ERP client that does not require the one or more licenses to access, [e.g. Stapleton 0137 recites: “Nevertheless, it is still conceivable that roles could be defined in some situations that still present the potential for violating the guidelines 160. For example, due to mitigation controls (706), some otherwise prohibited transaction combinations are allowed, but it is desirable to have management monitor such transactions (i.e. access) to make sure they never exceed a given tolerance” (i.e. management authorization is not required but allocated in order to monitor transactions)] 
storing in memory an indication that identifies the set of users as a potential source of non- compliance with the one or more licenses granted to the managed network. [e.g. Stapleton 0042  recites: “Broadly, the risk framework 114 defines activities and conditions that, if one or more CBBA subsystems 104-108 are configured to permit these, a door will have been opened for someone to commit a violation of company guidelines 160. One component of the framework 114 is a module 114a that outlines all conceivable violations of the applicable company guidelines (described above) that are capable of being perpetrated using the system 100. Relatedly, the module 114b outlines combinations of business activities that, if entrusted to a single person, would give that person the potential to perpetrate one of the violations 114a.”]
Although Stapleton discloses a network containing an enterprise resource planning (ERP) system comprised of a plurality of ERP clients with different types of authorizations to access the system based on user-related data, Stapleton does not specifically disclose the use of licenses, users who are restricted from access and users who have not accessed the system during a time period or performing a discovery operation. However, Varadarajan discloses the following limitations:
wherein the managed network is granted one or more licenses to access the ERP system and capabilities thereof, [e.g. Varadarajan discloses the use of licenses in at least [0001], [0007], [0040].]
performing a discovery operation to obtain discovery data indicative of one or more computing devices of the managed network; [e.g. Varadarajan discloses performing usage and system demand analysis in at least [0046], [0054], [0058].]
(iv) users who are restricted from accessing the ERP system, [e.g. Varadarajan 0044 recites: “User's profile indicates any restrictions applicable with respect to the accessing of the SWPs, access time and duration restrictions.”] and (v) users who have not accessed the ERP system in over a threshold time period; [e.g Varadarajan 0045 recites: “The system performs the usage analysis to determine the extent of use of the various SWPs by the various users and computes the following: hits, misses, delayed starts, early closures, and denials. A hit indicates that the user logged in on time and logged out as scheduled. A miss indicates the user didn't log in at the scheduled time (i.e. threshold time period). A delayed start indicates the user logged in late into the system while an early closure indicates that the user logged out earlier to the scheduling closing time.”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system containing a plurality of ERP clients with different types of authorizations to access the system based on user-related data of Stapleton with the user management system Varadarajan to perform usage analysis and analyze the demand and utilization patterns to compute the number of various kinds of software licenses required (Varadarajan [0044-0046]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Stapleton discloses a network containing an enterprise resource planning (ERP) system comprised of a plurality of ERP clients with different types of authorizations to access the system based on user-related data, Stapleton does not specifically disclose summarizing the total amount of users accessing the system. However, Tiwary discloses the following limitations:
generating a graphical user interface (GUI) comprising a results summary page including (i) a first number of the users who engage in the first type of communication, (ii) a second number of the users who engage in the second type of communication, (iii) a third number of the users who access the type of ERP client that does not require the one or more licenses to access, (iv) a fourth number of the users who are restricted from accessing the ERP system, and (v) a fifth number of the users who have not accessed the ERP system in over the threshold time period; [e.g. Tiwary 0035-0036 recite: “FIG. 3 is a table 300 illustrating example of user-query table 134 according to some embodiments. More specifically, FIG. 3 shows a data structure storing attributes or parameters associated with users, according to an embodiment. FIG. 3 shows a data structure (e.g., a table) that may be deployed in the cloud computing environment and be communicatively coupled with the controllers (e.g., L2 controllers, L3 controllers, etc.). In an embodiment, the table (also referred to as "user-query table") may include columns representing the attributes or parameters and a corresponding value of the attributes or the parameters associated with the users. For example, such attributes or parameters and the corresponding values may include a user system's media access control (MAC) address or internet protocol (IP) address 310. The attributes or parameters stored in the table may further include information associated with the type of queries 312, 314, 316, 318 that may be generated by the users. For example, such queries may execute operations related to write, update, modify, or read. The attributes stored in the table may also include public IP addresses of all active tenants 320 deployed in the cloud computing environment.” “In some embodiments, the user-query table 134 is generated by a network/system administrator 135 based on associated backend tables (e.g., registered users are assigned a user ID and password, which are mapped to a MAC address of the user's device through which they access an ERP) and stored in a virtual machine running in a data center. In some embodiments, the user-query table 134 may be maintained by ERP tenants and used by L2 and L3 controllers. Using this table, the controller may fetch the conflicting users (e.g., set of users having access to the same write/modify queries). The L2 and L3 controllers can then perform multicasting based on the user's MAC/IP and tenant IP addresses.” Further; 0049 recites: “Input device(s) 840 may be used, for example, to manipulate graphical user interfaces and to input information into apparatus 800. Output device(s) 850 may comprise, for example, a display (e.g., a display screen), a speaker, and/or a printer.”]
and automatically updating the first number, the second number, the third number, the fourth number, the fifth number, or any combination thereof, in the results summary page as the user-related data changes over time. [e.g. Tiwary 0016 recites: “In one embodiment, data consistency is maintained using network control plane architecture instead of non-real-time techniques where data centers communicate using a wide area network (WAN) to maintain data consistency.”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system containing a plurality of ERP clients with different types of authorizations to access the system based on user-related data of Stapleton with the tables associating MAC addresses with queries to which the user has access of Tiwary  in order to determine conflicting users and restrict or modify user authorization to access the software (Tiwary abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

Conclusion

19.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683